Citation Nr: 1541325	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  14-00 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel






INTRODUCTION

The Veteran had active duty service from March 1951 to April 1971.

This matter comes on appeal before the Board of Veteran's Appeals (Board) from an August 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  This matter was remanded by the Board in January 2015.  The Board is satisfied that there was substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

On August 27, 2015, the Veteran's representative sent in a notice of withdrawal from representation.  This appeal was certified to the Board in October 2014.  The Board remanded the issue on the title page and after completing additional development the AOJ re-transferred the appeal to the Board on August 24, 2015.  On August 31, the Board sent the Veteran a letter indicating he had 90 days in which to take change her representative.  The Veteran may revoke a power of attorney at any time.  38 C.F.R. § 14.631(f)(1).  After an appeal has been certified to the Board, however, a representative may only withdraw for good cause. 38 C.F.R. § 20.608, 20.1304(b).  Good cause includes extended illness or incapacitation of the agent, failure of appellant to cooperate with proper preparation and presentation or other factors which make the continuation of representation impossible, impractical or unethical.  Such motions must be in writing and include the name of the Veteran, file number and the reason why withdrawal should be permitted and a signed statement certifying that a copy of the motion was sent by first class mali to the appellant.  The Veteran's representative did not outline any reason for the withdrawal, nor did she provide certification that the motion was mailed to the Veteran.  An appellant has a right to representation at all stages of an appeal. 38 C.F.R. § 20.600.  With the withdrawal of the current representative, the appellant would be deprived of this right.  Accordingly, as the representative did not file a proper motion or indicate any good cause for the attempted withdrawal, the motion is denied.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service-connected hearing loss alone is not of such nature and severity as to prevent him from securing or maintaining any substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.1, 4.3, 4.15, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.      38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A.          § 5103(a); 38 C.F.R. § 3.159(b).

The Veteran has been informed of the evidence required to substantiate his claims and of his and VA's respective responsibilities in obtaining this supporting evidence, including advising him of how disability ratings and effective dates are assigned.  Thus, the Veteran has received all required notice concerning the claim.

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records (VA and private) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A;   38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's STRs, VA and private medical treatment evidence, and the Veteran's statements.  

Pursuant to a January 2015 Board remand, the Veteran was provided a January 2015 VA medical opinion.  The opinion is adequate for rating purposes.  
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  It was performed by a medical professional, and was based on a review of the record and history and symptomatology from the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary to decide this claim that has not been obtained and that is obtainable; therefore, no further notice or assistance with this claim is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  VA's duties to notify and assist with this claim have been satisfied.

TDIU

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. 
 § 3.340(a)(1) (2015).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  
38 C.F.R. § 3.340(a)(2).

A TDIU may be assigned when the disabled Veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b). 

Individual unemployability must be determined without regard to any non-service-connected disabilities or a Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a Veteran is capable of performing the physical and mental acts required by employment, not whether a Veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a Veteran's favor.  38 C.F.R. 
§ 4.3. 

The Veteran contends that he is unable to secure or maintain employment due to his service-connected PTSD, rated as 100 percent disabling, and hearing loss, rated as 40 percent disabling.  The Board notes that it is not categorically true that the assignment of a total schedular rating renders a TDIU claim moot.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  In the Bradley case, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU rating could be warranted in addition to a schedular 100 percent evaluation, where the TDIU could be granted for a disability other than the disability for which a 100 percent rating was in effect, explaining that under such circumstances, there was no "duplicate counting of disabilities." Bradley, 22 Vet. App. at 293.  Thus, if it can be shown that the Veteran has been unable to work due solely to his hearing loss, and not his PTSD, the TDIU claim would not be moot.  

Pursuant to the Board's January 2015 remand, the Veteran was provided a VA medical opinion on the question of whether he is unable to work due solely to his hearing loss.  The January 2015 examiner noted that the Veteran's hearing loss "poses challenges for him to hear and understand normal conversational level speech," as evidenced by his recent audiology evaluations.  The examiner further stated that the Veteran has been fit with hearing aids "and is expected to understand speech better with the hearing aids than without them, especially with the assistance of visual and contextual cues."  The examiner went on to explain that "the Americans with Disabilities Act (ADA) has provisions that a person not be discriminated against on the basis of disability.  In terms of hearing, under the ADA an employer would make reasonable accommodations as necessary to facilitate communication, provide for a safe work environment, etc.  Vocational Rehabilitation offers counseling and other services to assist people in securing employment, including deaf and hard-of-hearing individuals.  [The] Veteran would be expected to have significant difficulty hearing even with his hearing aids in adverse listening environments (i.e. background noise, on the telephone).  However, with binaural amplification, use of visual and contextual cues, and ADA accommodations as appropriate, [the V]eteran would be expected to be able to obtain and/or maintain gainful employment and to be employable in a physical or sedentary capacity in non-adverse listening environments (not considering any other disabilities or age)."

The Veteran himself has not argued that his inability to work is due solely to his hearing loss.  He previously worked in maintenance, and has not alleged that his hearing loss prevented him from performing his usual job duties.  Further, his representative stated in January 2014 that, "the Veteran's service connected PTSD render[s] him totally disabled and/or unable to maintain substantial gainful employment," thus indicating that his PTSD, rated as 100 percent disabling, is the primary cause of his unemployment.  As such, Bradley is inapplicable, and the previous grant of a total schedular rating for PTSD renders the Veteran's TDIU claim moot for the entire period on appeal.

The Board finds that the weight of the lay and medical evidence does not demonstrate that the Veteran is precluded from securing or following substantially gainful employment solely by reason of his service-connected hearing loss or that he is incapable of performing the mental and physical acts required by employment due solely to his service-connected hearing loss, with consideration of factors such as his occupational background and level of education.  For these reasons, the Board finds that the weight of the evidence demonstrates that the criteria for TDIU have not been met or more nearly approximated for any period.  As the preponderance of the evidence is against this claim, the benefit of the doubt rule is not for application, and the Board must deny the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to a TDIU is denied.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


